Browne, Justice, delivered the opinion of the Court: An indictment was found in the Circuit Court of Cook county, against John B. Miller, “ for having in his possession dies made use of in counterfeiting the coin now current,” &c. The defendant appeared and pleaded not guilty. Jury ; and verdict of guilty. To reverse the verdict and judgment, this writ of error is brought. The following causes are assigned for error : The offence is not set out in the language of the statute, or of the common law ; The indictment does not charge the offence to have been committed “ feloniously ” ; The Court overruled the motion in arrest of judgment. The indictment is in the usual form. The charge in the indictment is, that the said John B. Miller, knowingly, and without lawful excuse, had in his possession dies, made use of in counterfeiting the coin then and now current in the State. “ Every indictment or accusation of the grand jury, shall be deemed sufficiently technical and correct, which states the offence in the terms and language of this code, or so plainly, that the nature of the offence may be easily understood by the jury.” (1) This offence was created by the statute, and the charge in the indictment is in the language of it. The offence is charged in apt technical terms, and with as much precision and certainty as the statute, under which the indictment is found, requires. The offence is defined in such language as will enable the defendant to plead a previous conviction or acquittal, if he should be again arraigned for the same offence. The judgment of the Circuit Court of Cook county is affirmed. Judgment affirmed.   R. L. 207 § 152 ; Gale’s Stat. 228.